678 So. 2d 467 (1996)
Eduardo GARCIA, Appellant,
v.
NEW INDUSTRIAL TECHNIQUES and Crawford & Company, Appellees.
No. 94-1530.
District Court of Appeal of Florida, First District.
August 15, 1996.
Rehearing Denied September 17, 1996.
*468 Jerold Feuer, Miami and Maria Rodriguez Lewis, Davie, for appellant.
Shelley H. Leinicke and Ila J. Klion of Wicker, Smith, Tutan, O'Hara, McCoy, Graham & Lane, Ft. Lauderdale, for appellees.
Edward A. Dion, General Counsel, Department of Labor & Employment Security, for appellee/intervenor Division of Workers' Compensation.

ON MOTION TO DISMISS
PER CURIAM.
The appealed order dismissed a claim, filed after January 1, 1994, for failure to exhaust the procedures for informal dispute resolution, as required by section 440.191(2)(a), Florida Statutes, and for failure to comply with the pleading requirements of section 440.192, Florida Statutes. We conclude that such an order does not fall within the class of non-final orders for which review is authorized pursuant to Florida Rule of Workers' Compensation Procedure 4.160. In addition, because the dismissal was without prejudice, and the claimant could seek the same benefits upon compliance with the statutory requirements, the order is not a final and appealable order. See Augustin v. Blount, Inc., 573 So. 2d 104 (Fla. 1st DCA 1991). Accordingly, appellees' motion to dismiss is granted, and the appeal is dismissed for lack of jurisdiction.
ERVIN, KAHN and VAN NORTWICK, JJ., concur.